Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


Claim(s)  1-12, 14 and 15 is/are rejected under pre-AIA  35 U.S.C. 102(a) as being unpatentable by Scannell Jr (US 20060154642 A1).
In regards to claim 1, Scannell  teaches a wearable device, comprising a processor and a biometric sensor (Paragraphs 18, 97, 138, 170), where the processor is operatively connected to the biometric sensor (Paragraph 140).  Scannell also teaches the processor is wirelessly connected to a headset (paragraph 465), i.e. Scannell teaches a number of the system devices described in Scannell’s invention may communicate to other devices and/or serve as hub devices, wherein the information dissemination, alert, notification and intervention may be delivered to portable devices such as, but not limited to, PDAs, cell phones, integrated cell phone/PDA devices, various portable PCs, watches, eyewear, and/or ear phones/headphones.  Furthermore, Scanner teaches the processor performs operations comprising receiving biometric data from the biometric sensor, comparing biometric data to stored reference data and sending a notification to a user if the comparing of the biometric data to reference data indicates a potential health problem (Paragraphs 134, 143, 144).
In regards to claim 2, Scannell teaches the biosensor is an electro-cardiac sensor (Paragraphs 143, 144).  
In regards to claim 3, Scannell teaches the processor is further wirelessly connected to a remote server (Paragraphs 57, 99, 134).  
In regards to claim 4,  Scannell teaches a display (Paragraph 73). 
In regards to claim 5, Scannell teaches the notification is sent as a visual display (Paragraph 73).  
In regards to claim 6, Scannell teaches the notification is sent as audio  (Paragraph 74).
In regards to claim 7, Scannell teaches biometric data is stored on a remote server (Paragraphs 288, 463).  
In regards to claim 8, Scannell teaches the operations further include sending a medical notification to a medical consultant (Paragraphs 317, 459).  
In regards to claim 9, Scannell teaches wearable is a wrist device, such a s a sling, cast or a watch (Paragraphs 138, 170).  
In regards to claim 10, Scannell teaches the wearable is the headset (Paragraph 465).  
In regards to claim 11, Scannell teaches where the wearable is a necklace, i.e. though Scannell is not specifically clear to the presence of a necklace, Scannell however states that wearable devices encompasses different wearable articles, and therefore may include a necklace (Paragraph 138).  
In regards to claim 12, Scannell teaches the biosensor is in contact with the user (Paragraph 138).  
In regards to claim 14, Scannell teaches the notification sent to the user is a tactile notification (Paragraph 18).  
In regards to claim 15, Scannell teaches the tactile notification is a vibration (Paragraph 18).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 13 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Scannell Jr (US 20060154642 A1) in view of Nagapet et al. (RU 2315635 C2).
In regards to claim 13, Scannell fails to teach sending audio to the user that reflects the user's hear rate.  Nagapet on the other hand teaches a device capable of sending audio to the user that reflects the user's hear rate (Page 12, Paragraphs 2, 3).  It would have been obvious to a person of ordinary skill in the art at the time the invention was made to combine Nagapet’s teaching with Scannell’s teaching in order to enable the effective monitoring of the cardiovascular performance of an individual.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY D AFRIFA-KYEI whose telephone number is (571)270-7826. The examiner can normally be reached Monday-Friday 10am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HAI PHAN can be reached on 5712726338. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANTHONY D AFRIFA-KYEI/Examiner, Art Unit 2685                                                                

/HAI PHAN/Supervisory Patent Examiner, Art Unit 2685